Application by the appellant for a writ of error coram nobis to vacate, on the *415ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 3, 2000 (People v Spaulding, 271 AD2d 463), affirming a judgment of the Supreme Court, Queens County, rendered June 28, 1996.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745). Altman, J.P., Feuerstein, Goldstein and H. Miller, JJ., concur.